DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The present application is a continuation of U.S. Patent No. 11,107,458, which is a continuation of U.S. Patent No. 10,565,980.  Applicant’s application filed on July 23, 2021 has been entered.  Claims 1-20 are pending in the application.

Interview Summary

In a telephone interview with the Applicant’s Representative, Mr. Michael S. Borella (Reg. No. 62,361), on April 4, 2022, Examiner suggested the Applicant to file terminal disclaimers in order to overcome rejection(s) under double patenting, and place the application in condition for allowance.
An agreement with the Applicant’s Representative, Mr. Michael S. Borella (Reg. No. 62,361), was reached on April 5, 2021.

Allowable Subject Matter

Claims 1-20 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Zao (PG PUB US2017/0300293) teaches a system converting a readable digital magazine into an audible digital magazine by generating an audio playlist of audio files corresponding to textual content items of the digital magazine. The system monitors a user's interactions with content items on a page of the digital magazine, where the content items include textual content items. Upon detecting a request from the user for audio files corresponding to the textual content items, the requested audio files are searched and retrieved. In response to not finding the requested audio files ready for playback, the textual content items are obtained and converted into the requested audio files. An audio playlist of the requested audio files is generated for presentation to the user of the digital magazine in response to the request [Zao, Abstract].
Haskey (PG PUB US2009/0182704) teaches a data feed server configured for tracking usage of a data feed including a data feed server configured to respond to polls from client computers and transmit a data feed in response to a poll from a client computer. The data feed server is further configured to received usage data from a client computer that indicates usage of the data feed at the client computer. A client computer for accessing a data feed includes a client computer configured to communicate with at least one data feed server that publishes a data feed. The client computer selectively polls the data feed server for the data feed. The client computer is further configured to record usage data indicating usage of the data feed at the client computer and, in a subsequent polling of the data feed sever, report the usage data for the data feed to the data feed server. A method of determining usage of a data feed includes collecting information with a data server that indicates whether a data feed provided by the data server was accessed by a user at a client computer to which the data server had transmitted the data feed [Haskey, Abstract].
Panguluri (PG PUB US2015/0254050) teaches method determining an attribute associated with an audible version of a news story, wherein the attribute indicates a manner in which data representing the audible version of the news story was generated; using the determined attribute associated with the audible version of the news story as a basis to generate a playlist of a news program that includes the audible version of the news story; and transmitting the generated playlist to a client device [Panguluri, Abstract].
However, the prior art of records fail to teach or suggest individually or in combination, “receiving, by a client device, newsfeed data from a newsfeed server, wherein the newsfeed data includes references to a plurality of text-based news articles;
receiving, by the client device, a selection of one or more of the references to the plurality of the text-based news articles;
transmitting, by the client device, the one or more of the references to a server device;
receiving, by the client device, an indication that a playlist is ready, wherein the playlist incorporates further references to audio versions of the text-based news articles;
requesting and receiving, by the client device, the playlist from the server device;
requesting and receiving, by the client device and by way of the playlist, streaming of the audio versions of the text-based news articles; and
audibly playing out, by the client device, the audio versions of the text-based news articles as received.” as set forth in independent claim 1 and similar language in independent claims 10 and 16.
Dependent claims 2-9 and 11-15 and 17-20 further limit allowed independent claims 1, 10 and 16 respectively; therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441